NELSON, Circuit Justice,
held that the addition of 7s. 6d. per ton freight was illegal; that sea freight is not a dutiable charge, and the government cannot now set up as a justification that the addition was to make market value at Liverpool and London, on the ground that these are the principal markets, because the evidence shows that Cardiff and Newport, in Wales, are the principal markets of Great Britain for railroad iron, and the fact that the iron-makers have their offices in Liverpool and London, and nego*715■tiate tlieir sales there, does not make those ■places the principal markets, when it appears that there sales are always made at a .price free on board in Wales.
Verdict for plaintiff.